Citation Nr: 1720403	
Decision Date: 06/07/17    Archive Date: 06/21/17

DOCKET NO.  05-39 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for degenerative disc disease of the cervical spine. 


REPRESENTATION

Veteran represented by:	Robert Clarke, Attorney


ATTORNEY FOR THE BOARD

L. Bush, Associate Counsel 







INTRODUCTION

The Veteran served on active duty in the Army National Guard in an active duty for training capacity from February 1989 to May 1989.  He later served in regular active duty status with the U.S. Navy from September 1995 to July 1996.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2004 rating decision by the Department of Veterans of Affairs (VA) Regional Office (RO) in St. Louis, Missouri which denied entitlement to service connection for a back disorder.  

The In May 2016, the RO granted service connection for degenerative joint disease of the lumbar spine; however, a Supplemental Statement of the Case (SSOC) issued that same month continued the denial of entitlement to service connection for his degenerative joint disease of the cervical spine.  

There is currently a separate appeal pending regarding the evaluation of the Veteran's service-connected degenerative joint disease of the lumbar spine; however, this will not be discussed herein.  It is currently awaiting a videoconference hearing before a Veterans Law Judge.  


FINDING OF FACT

The evidence is at equipoise regarding whether the Veteran's degenerative disc disease of the cervical spine is etiologically related to his active duty military service.

CONCLUSION OF LAW

The requirements for entitlement to service connection for degenerative disc disease of the cervical spine have been met. 38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).

REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection is granted for disability resulting from disease or injury that was incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (a) (2016).  Additionally, service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303 (d). 

Entitlement to service connection benefits is established when the following elements are satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service (the medical "nexus" requirement).  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); C.F.R. § 3.303 (a) (2016).

Secondary service connection may be granted for a disability that is proximately due to, or aggravated by, a service-connected disease or injury. 38 C.F.R. § 3.310 (2016).  In order to prevail on the issue of entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) nexus evidence establishing a connection between the service-connected disability and the current disability. See Wallin v. West, 11 Vet. App. 509, 512 (1998).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

The Veteran claims that his cervical spine disorder should be service-connected.  

The Board finds that the evidence of record is at least in equipoise regarding service connection.  The medical evidence reflects that the Veteran does have a current disability: degenerative disc disease of the cervical spine, thereby satisfying the first requirement for service connection.  See March 2016 VA Examination.  Although the Veteran's STRs do not indicate that he complained of or was treated for any injury specific to his cervical spine while in service, the Veteran's DD-214 shows that he was an infantryman, thus the circumstances of his service required him to carry heavy loads on his back on a regular basis.  He also noted injuring his lower back while in service which is confirmed by his STRs. See Veteran's STRs.  He reports leaving the U.S. Army infantry due to chronic pain.  He stated that he avoided discussing the pain or getting formal treatment when he later enlisted in the U.S. Navy as this was seen as a sign of weakness. The Veteran asserts that he has continued to experience pain in his neck since service.  He is both competent and credible to describe his symptomatology during and since service, including chronic neck pain and his medical record echoes these descriptions.  The Board determines that the in-service requirement of service connection is also satisfied. 

The third and final requirement is a nexus between the in-service injury and the Veteran's current disability.  In the Veteran's March 2016 VA examination, the examiner found the Veteran's description of his low back injury during service to be competent and credible.  He noted medical literature stating that exposure to injuries and mechanical stress is thought to increase the instance of subsequent degenerative changes.  The examiner also stated that the radiographs done in 1999 following service showed abnormalities at the cervical, thoracic, and lumbar regions of the spine consistent with abnormal mechanical stress throughout the spinal column.  He noted that these changes would not have occurred instantaneously in 1999 at the time of the radiographic testing; they most likely would have existed at an earlier time during his military service.  He stated that was likely that the defects shown in those films caused abnormal forces to act on the Veteran's cervical, thoracic, and lumbar spine, leading to the development of degenerative changes later in life.  See March 2016 VA Examination.   

An addendum medical opinion was provided in April 2016.  The examiner opined that it was less likely than not that the Veteran's degenerative disc disease of the cervical spine was incurred in or caused by military service or caused by his service-connected degenerative joint disease of the lumbar spine.  He discussed the case with a radiologist and determined that the imaging report from 1999 did not reflect early signs of cervical degenerative disc disease.  He also noted that degenerative disc disease of the lumbar and cervical spine are most often felt to be due to separate processes.  See April 2016 Addendum Opinion. 

Here, both medical opinions are competent and credible, and the Board will not assign greater probative weight to either.  Although the April 2016 addendum opinion was predicated upon the opinion of the radiologist who merely reviewed the 1999 film; he or she had no contact with the Veteran nor did he or she have access to the entire medical record.  Additionally, when opining about the possible relationship between the Veteran's current disability and his service-connected lumbar spine disability, the examiner's statement was conclusory; there was no citation to medical literature or support for the bare assertion that the two disabilities are felt to be due to separate processes.  The Veteran's lay statements do not appear to have been considered.  At the March 2016 examination, the examiner took a full medical history from the Veteran and performed a thorough physical examination prior to providing his opinion.  He demonstrated a careful review of the Veteran's file.  He considered the Veteran's lay statements in conjunction with the medical record.  He also described medical literature to support his conclusion that injuries and mechanical stress on the Veteran's spine overall while in service led to the development of degenerative changes of the spinal column.  

The record shows that he has a current diagnosis and an in-service injury.  In addition, the March 2016 examination provides a nexus between his current disability and his in-service injury.  Based on this evidence, the Board finds that the evidence is in relative equipoise.  

Accordingly, the benefit-of-the-doubt doctrine is for application and service connection for degenerative disc disease of the cervical spine is warranted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990) ("[T]he 'benefit of the doubt' standard is similar to the rule deeply embedded in sandlot baseball folklore that 'the tie goes to the runner' . . . . [I]f . . . the play is close, i.e., 'there is an approximate balance of positive and negative evidence,' the veteran prevails by operation of [statute].")


ORDER

Entitlement to service connection for degenerative disc disease of the cervical spine is granted. 



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


